Title: John Barnes to Thomas Jefferson, 30 December 1817
From: Barnes, John
To: Jefferson, Thomas


                    
                        Dear Sir,
                        George Town Coa 
              30th Decr 1817—
                    
                    It is with the deepest regret I have to Announce the Death of our dearly beloved friend and much revered Correspondt the Worthy—the Great—the good & Virtuous Genl Kosciusko:—see the Balto Patriot from the Paris de Commerce—of 31st Octr from wch you will—(if not already) receive, the Meloncholy particulars—Occasioned by a fall from his Horse, by which means he was dragged into a precipice—not far from Vevey—was the Cause of his Death which took place at Solure 15th and funiral Ceremony at Paris—the 31st—Aged upwds of 60—years—had never been Married—and his family reduced—to a single Nephew—who lived not far distant, from him—
                    and from whom it is more then probable you may soon learn further particulars—
                    most seasonable respects, & warmest wishes for the mutual happiness—of yours & good familes—
                    
                        your most Obedt &ca
                        John Barnes.
                    
                